DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a sample stage must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a control unit must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the platform mechanically contacting the sample-contacting surface with the second connector claimed in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a plurality of interlocked metal blades claimed in claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a gearbox claimed in claim 32 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: a sample stage 42.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: BALL-MAPPING SYSTEM COMPRISING A SAMPLE STAGE AND A SAMPLE HOLDER FOR RECEIVING BALL-SHAPED SAMPLE, AND METHOD OF OPERATING BALL-MAPPING SYSTEM FOR COLLECTING X-RAY DIFFRACTION DATA AT MEASUREMENT POINTES LOCATED ON BALL-SHAPED SAMPLE.
The disclosure is objected to because of the following informalities:  
Abstract, line 2, --ball-mapping-- should be inserted before “system”.
Abstract, line 4, --ball-mapping-- should be inserted before “system”.
Paragraph [182], line 8, --27-- should be inserted after “the central aperture”.
Paragraph [224], line 3, “46” after “platform” should be replaced by --62--.
Paragraph [228], line 9, “56” after “the second connector” should be replaced by --58--.
Appropriate correction is required.
An amended abstract must commence on a separate sheet, apart from any other text, in accordance with 37 CFR 1.52(b)(4) and 1.72(b).
Please note that paragraph numbers in a U. S. Patent Application Publication do not correspond to paragraph numbers in the originally-filed specification.  The paragraph numbers mentioned above refer to the originally-filed specification.

Claim Objections
Claims 1-9, 12, 13, 27-33, 35, 37, and 38 are objected to because of the following informalities:
Claim 1 should be amended as follows:
1. (Proposed Amendments) A ball-mapping system connectable to an X-ray diffraction apparatus, for collecting X- ray diffraction data at measurement points located on a ball-shaped sample, the ball-mapping system comprising: 
a sample stage, comprising: 
a sample-contacting surface onto which the ball-shaped sample is placeable; and a guide assembly cooperating with the sample-contacting surface for guiding the sample-contacting surface along a first axis and along a second axis unparallel to the first axis; 
a sample holder for keeping the ball-shaped sample in contact with the sample stage; 
a motor assembly in a driving engagement with the guide assembly, the motor assembly driving the sample-contacting surface in a translational movement along the first axis and the second axis, the translational movement of the sample-contacting surface causing the ball- shaped sample to rotate on the sample-contacting surface along the first axis and the second axis; and 
a control unit for controlling the motor assembly and directing a movement of the sample stage such that X-ray diffraction data is collected at each one of the measurement points located on the ball-shaped sample. (previously recited in preamble)
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  
Claim 5 should be amended as follows:
5. (Proposed Amendments) The ball-mapping system of claims 2, wherein the first guide has an elongated shape extending along the first [[axis]] axis, and the second guide has an elongated shape extending along the second axis.
Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  
Claim 6 should be amended as follows:
6. (Proposed Amendments) The ball-mapping system of claims 2, further comprising: 
first guide grooves provided in two opposite sides of the first guide; 
a first connector for slidably engaging the second guide with the first guide, the first connector comprising: 
a first pair of rails mechanically cooperating with the first guide grooves; and 
a first connector channel sized and configured to hold the second guide therein;
second guide grooves provided in two opposite sides of the second guide; and DocuSign Envelope ID: 8486AE02-ADE7-4815-9740-1787B43A042C PRELIMINARY AMENDMENTPage 5 
Serial Number: UnknownDkt: PRTOO1USRG01a second connector to slidably engage the sample-contacting surface with the second guide, the second connector comprising: 
a second pair of rails mechanically cooperating with the second guide grooves; and 
a platform mounted to the second connector, the platform mechanically contacting the sample-contacting surface with the second connector.
Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  
Claim 7 should be amended as follows:
7. (Proposed Amendments) The ball-mapping system of claims 2, wherein the motor assembly is in an independent driving engagement with the first guide and the second guide.
Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  
Claim 12 should be amended as follows:
12. (Proposed Amendments) The ball-mapping system of claims 9, further comprising: 
a ring extending along and mechanically coupled to an outer periphery of the iris diaphragm; and 
a lever mechanically coupled to the ring, DocuSign Envelope ID: 8486AE02-ADE7-4815-9740-1787B43A042C PRELIMINARY AMENDMENTPage 6 Serial Number: UnknownDkt: PRTOO1USRG01 
wherein, upon a rotation of the lever, the ring rotates and engages the iris diaphragm to contract or expand, thereby adjusting the central aperture of the iris diaphragm.
Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  
Claim 13 should be amended as follows:
13. (Proposed Amendments) The ball-mapping system of claims 9, wherein the iris diaphragm comprises a plurality of interlocked metal blades.
Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  
Claim 27 should be amended as follows:
27. (Proposed Amendments) The ball-mapping system of claims 1, wherein the sample- contacting surface is made of a material having a first coefficient of friction, and the ball-shaped sample is made of a material having a second coefficient of friction, the first coefficient of friction being greater that the second coefficient of friction, thereby allowing the ball-shaped sample to roll rather than slide on the sample-contacting surface.
Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  
Claim 28 should be amended as follows:
28. (Proposed Amendments) The ball-mapping system of claims 1, wherein the sample- contacting surface [[is]] comprises a rubber mat.
Appropriate correction is required.
Claim 30 is objected to because of the following informalities:  
Claim 30 should be amended as follows:
30. (Proposed Amendments) The ball-mapping system of claims 1, wherein the motor assembly is configured to simultaneously drive the sample-contacting surface in a translational movement along the first axis and the second axis.
Appropriate correction is required.
Claim 33 is objected to because of the following informalities:  
Claim 33 should be amended as follows:
33. (Proposed Amendments) The ball-mapping system of claims 1, wherein the motor assembly comprises at least two independent motors, each one of the at least two independent motors (previously recited limitation) driving the sample-contacting surface along a corresponding one of the first axis and the second axis.
Appropriate correction is required.
Claim 35 is objected to because of the following informalities:  
Claim 35 should be amended as follows:
35. (Proposed Amendments) The ball-mapping system of claims 1, wherein the first axis and the second axis are orthogonal to each other.
Appropriate correction is required.
Claim 37 is objected to because of the following informalities:  
Claim 37 should be amended as follows:
37. (Proposed Amendments) The ball-mapping system of claims 1, wherein the sample holder is configured to prevent the ball-shaped sample from sliding on the sample-contacting surface.  (a previously recited limitation “a sample-contacting surface onto which the ball-shaped sample is placeable” in claim 1)
Appropriate correction is required.
Claim 38 is objected to because of the following informalities:  
Claim 38 should amended as follows:
38. (Proposed Amendments) The ball-mapping system of claims 1, wherein the motor assembly is configured to sequentially drive the sample-contacting surface in a translational movement along the first axis and the second axis.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: a control unit in claims 1-9, 12, 13, 27-33, 35, 37, and 38.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover a corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 recites a limitation “the platform mechanically contacting the sample-contacting surface with the second connector” in lines 11-12.  However, the specification does not describe a platform that contacts the sample-contacting surface with the second connector.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 35 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites a limitation “contacting the sample-contacting surface with the second connector” in lines 11-12, which renders the claim indefinite.  The meaning of the limitation is unclear.
Claim 35 recites a limitation “the first axis and the second axis are orthogonal” in lines 1-2, which renders the claim indefinite.  The limitation fails to identify a reference with which the first axis and the second axis are orthogonal.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Vukotic et al. (U. S. Patent No. 10,794,844 B2) disclosed an X-ray diffraction apparatus comprising a mounting system and a sample holder.
Van de Water et al. (U. S. Patent No. 7,884,326 B2) disclosed a sample holder and a manipulator for rotating and translating a sample holder.
Karam, II (U. S. Patent No. 6,193,199 B1) disclosed a sample stage including a slider assembly.
Wölfel et al. (U. S. Patent No. 4,364,122 A) disclosed an X-ray diffraction method and an X-ray diffraction apparatus.
J. Ladell et al. (U. S. Patent No. 3,105,901 A) disclosed an X-ray diffraction device comprising a 360° specimen holder.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884